Citation Nr: 0926816	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-12 170A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a post operative left knee 
arthrotomy. 

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee due to trauma.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to May 1970.  

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a July 2002 rating 
determination in which the RO denied the above increased 
rating claims and denied service connection for a right knee 
disability.

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in August 2007.  A 
transcript of the hearing is of record.  

In a March 2008 decision, the Board granted service 
connection for a right knee disability.  This was a full 
grant of the Veteran's claim.  At that time, the remaining 
issues were remanded for further notice and development.  


FINDING OF FACT

On July 13, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, in a VA Form 21-4138 
dated June 29, 2009, and received by the Board on July 13, 
2009, has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the the issues remaining on appeal and 
the appeal is dismissed.


ORDER

The appeal is dismissed.




		
M. R. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


